The opinion of the court was delivered
by Lewis, J.
— In 1843, it was held that, under the provisions of the Act of 13th October, 1840, a life estate in land could not be sold on execution, after a lien creditor had applied for and obtained the appointment of a sequestrator. It was also held, at the same time, that the application for the appointment of a sequestrator might be made “at anytime before the sale,” Pentland v. Kelly, 6 W. & S. 483. On the 24th January, 1849, the legislature passed an act, declaring it to be the true intent and meaning of the Act of 1840, that the sale of a life estate was good and valid, unless some lien creditor procured the appointment of a sequestrator, “ on or before the return day of the first writ of venditioni exponas whereon a sale shall be advertised.” Of course it is not in the power of the legislature to expound the meaning of the Act of 1840 by a subsequent act, so as to make the latter operate retrospectively upon rights which vested before its enactment. But it is worthy of remark, that the legislature as well as the judiciary have sanctioned the justice and good sense of the principle, that where the parties interested permit a proceeding to progress which is repugnant to the privilege of sequestration, they shall be deemed to have waived the benefit of the latter. It is plainly implied from the action of both, that if no sequestrator be appointed before the sale, the purchaser will take the debtor’s title to the life estate. But in several cases subsequent to Pentland v. Kelly, it seems to have been determined in general terms, that a sheriff’s sale of a life *156estate in land passed no title, although the debtor made no objection to the proceeding, and although no lien creditor applied for a sequestration. If these cases are to be sustained, the debtor may stand by and witness the sale of his life estate, and the application of the proceeds to the payment of his debts, and then hold or take the estate from the purchaser, whose money discharged it from the encumbrances. Dennison’s Appeal, 1 Barr, 201; Parget v. Stambaugh, 2 Barr, 485; Snavely v. Wagner, 3 Barr, 275; Inghram v. Gordon, not'reported. We may regret the existence of these decisions, but our reluctance to disturb what has been decided, leaves them a foothold to which they are not entitled upon any other principle.
In this case, as now presented, two questions arise which do not seem to have been heretofore considered in this State. 1st. Does the Act of 1840 require a sequestration of a life estate, where there is a possession in hostility to it ? 2d. Where the debtor himself disclaims the life estate and claims a fee, or where the creditor has reasonable ground to believe that the debtor owns the fee, does the Act of 1840 require the appointment of a sequestrator ?
That act' directs the appointment of a sequestrator only “whenever an estate for life, in any improved lanás or tenements, yielding rents, issues, or profits,” shall be taken in execution. As the provisions of the act relate exclusively to the estates of the debtor, the “rents, issues, and profits” referred to, must necessarily mean those which the debtor receives, not those which strangers receive under titles and possessions in hostility to those of the debtor. The act operates only upon an actual perception of profits, not upon a mere right of action for them in tort, dependent upon a recovery in ejectment. At the time of the second sheriff’s sale in 1846, there was an adverse possession under a prior sheriff’s sale made in 1843; and that adverse possession had the additional sanction of a verdict and judgment in its favor. This was sufficient to toll the entry of the debtor. He had neither possession nor right of entry. He had nothing but a right of action. In general, according to the practice of the English chancery, a chose in action is not the subject of sequestration. The sequestrators may take possession only of goods and chattels which are in the possession of the defendant, or which can be come at without suit or action. 1 Danl. Ch. Prac. 637. They may also enter into possession of such parts of the defendant’s real estate as are in “m his oion occupation,” or uin the occupation of his tenants.” 1 Danl. Ch. Prac. 641. So, where a defendant conveys to a stranger, pending the suit, such a possession will not be regarded; but where there is a possession under an adverse title, it will be protected in chancery upon an exami*157nation, pro interesse suo: 1 Danl. Ch. Prac. 644. In this Commonwealth, where the adverse possession is held in good faith, and has not been acquired pending the suit, no court would disturb it by any summary process. The right of trial by jury would stand in the way of such a proceeding. It is not reasonable to suppose that the legislature intended to involve sequestrators in the endless litigation which might flow from the sequestration of mere rights in action to life estate. It is true that the act authorizes the sequestrator to sell the debtor’s right; but if his estate is in such a condition that' it must necessarily be sold, there is no reason why the sale should not be made by the sheriff. We are of opinion that the Act of 1840, does not require the appointment of a sequestrator, where the life estate of the debtor is claimed by one in actual adverse possession.
If a.life estate is not the subject of sequestration, when the land is held adversely by a stranger, there is still less reason for such a proceeding when the life interest is disclaimed and repudiated by the debtor himself, under a claim to hold the premises in fee. The creditors are entitled to the value of the debtor’s estate, whatever it may be. It is no part of the policy of the law to throw obstacles in their way. Where it is doubtful whether the debtor’s interest is a life estate, dr some other or greater estate, what is the creditor to do ? If he sequesters it as a life estate, he deprives himself as well as the debtor, of the advantage of trying the debtor’s title to the fee. If he sells it as a fee simple, he precludes himself from sequestering it as a life e state; for it cannot be supposed that the court would permit him to blow both hot and cold in the same breath. In such a case, the advantage to all parties of a sale of the debtor’s interest, whatever it may be, is so obvious, that we have no hesitation in declaring it to be the proper course. In that method, the debtor and creditor get the full benefit of the debtor’s interest; and the purchaser, knowing that he gets a life estate'at least, with the advantage of a greater estate, if he can establish it by evidence, will of course bid a fair price. In the case before us, the debtor had been in possession more than twenty-one years, under a claim in fee simple, by virtue of a parol gift from his father, accompanied with valuable improvements. Both before and after the will he claimed the fee simple, and denied his father’s right to limit him to a life estate. Under such circumstances, the creditors surely had a right to try his title to the fee -simple, in the way most beneficial to all parties. That method was adopted without objection by arty one, and we see no objection to it now. The debtor himself has surely no ground to complain.
The second and third points of the defendant below, should have been answered in the affirmative. Under the evidence as *158presented in the paper book, the court might very properly have given a peremptory instruction against the plaintiff below.
Judgment reversed, and venire facias de novo awarded.
Black, 0. J., and Knox, J., dissented.